Citation Nr: 0201329
Decision Date: 02/08/02	Archive Date: 03/15/02

DOCKET NO. 99-13 078               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for low back disability.

REPRESENTATION

Appellant represented by: Patrick J. Edaburn, Attorney at Law

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 rating determination of the Department
of Veterans Affairs (VA) Regional Office (RO) in Oakland,
California. On November 9, 2000, the Board upheld the RO's denial
of the veteran's claim. The veteran filed a timely appeal to the
United States Court of Veteran's Claims (Court, COVC).

In March 2001, the General Counsel for the Department of Veterans
Affairs (General Counsel) filed a motion to vacate the Board's
decision and to remand this matter for development and
readjudication solely on the basis of the Veterans Claims
Assistance Act of 2000 (the "VCAA"), 38 U.S.C.A. 5100, 5102, 5103,
5103A and 5107 (West Supp. 2001). The Board had dispatched the
November 2000 decision to the veteran on the day the VCAA was
enacted. No other reasons for remand were noted in the General
Counsel motion to vacate the decision. The Court granted the motion
in May 2001, vacating and remanding the case to the Board.

FINDINGS OF FACT

1. The veteran did not submit a notice of disagreement within one
year of January 1997 notice of a December 1996 RO rating decision
denying service connection for residuals of a back injury.

2. Since the December 1996 unappealed RO denial of the claim for
service connection for residuals of a back injury, evidence has not
been received by VA which was not previously before agency
decisionmakers and which bears directly and substantially upon the
specific matters under consideration. The evidence received since
December 1996 is cumulative or redundant, and by itself or in

- 2 -

connection with evidence previously assembled is not so significant
that it must be considered in order to fairly decide the merits of
the claim.

CONCLUSIONS OF LAW

1. The December 1996 RO determination that denied a claim for
service connection for residuals of a back injury is final. 38
U.S.C.A. 7105 (West 1991).

2. Evidence submitted since the December 1996 RO rating decision
denying service connection for residuals of a back injury, which
was the last final denial with respect to this issue, is not new
and material; the claim is not reopened. 38 U.S.C.A. 5108, 7105
(West 1991); 38 C.F.R. 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records indicate that he was treated
in October 1980 for general aches and pains as a result of an
altercation that took place the previous night. Physical
examination revealed a bruise in the veteran's thoracic region and
two bruises in the lumbar region. A series of minor injuries to
other parts of the veteran's body were also noted. A chronic back
disability was not indicated. Medication and ice pack treatments
were prescribed. No separation examination report was included
among the veteran's service medical records.

The veteran filed a claim for compensation benefits in May 1981,
very shortly after service separation. He specified a number of
disabilities, including a "broken rib," but made no reference to a
back disability.

In May 1983, the veteran filed a claim seeking service connection
for a "broken back" which he reported began in February 1983, after
his March 1981 discharge

-3-

from active service. At a VA examination conducted in June 1983, he
gave a history of being beaten by three men and thrown off an
overpass, with resultant injury to his back, in February 1983.
Private medical records indicate that the veteran was hospitalized
in February and March 1983 after being beaten and robbed. Other
contemporaneous histories vaguely suggest he experienced the injury
in a pool hall altercation. Physical examination disclosed a L1
compression fracture. There is a reference describing the fracture
as old or of "questionable" age. In 1983, the veteran underwent
surgery in which segmented wire was inserted from T12 to L3 with a
fusion of T12 to L2. The records contain a number of recorded
statements of medical history that, while not necessarily
consistent with one another, do not reference any back injury
during the veteran's active service or residuals of an in service
back injury.

In his November 1983 substantive appeal, the veteran indicated that
he was under extreme pressure brought about by a post-service
injury, which was a result of being thrown from an overpass in
February 1983, when he made his initial statements to VA concerning
his back. He related that he was in no condition to complete the
forms submitted to him by the VA, and "blacked out" after
completing them, so that he did not recall exactly what he had said
or done as far as completing the forms. He indicated that he now
believed that his back disability was the result of a severe
beating he received from the military police while in military
service.

In an October 1984 determination, the Board found that the veteran
had not suffered a chronic low back disorder, including a vertebral
fracture, while in service. It was noted that service medical
records relating to treatment of the veteran after an altercation
in October 1980 disclosed bruises in the lumbar and thoracic
regions. However, the Board found that there were no findings of
any vertebral fracture. It was noted that the earliest evidence of
a vertebral fracture was following the post- service injury. The
Board found that the back condition in service was acute and
transitory.

In a February 1987 determination, the Board found that low back
abnormalities were not described during a VA hospitalization in
September 1981. This

- 4 -

hospitalization report indicates the veteran reported that prior to
admission he had sustained a severe beating and was struck across
the back of the head with a crow bar. It was also noted that June
1983 and November 1985 reports of back problems do not relate back
to the veteran's period of service. It was found that in February
1983 the veteran sustained a back trauma requiring surgery.
Additional evidence was found not to demonstrate a relationship
between the veteran's low back disability and his period of
service. Accordingly, the claim was again denied.

In May 1987, the veteran submitted claims for service connection
for lumbar spine disability and for a nervous condition.

In July 1987, the RO received medical evidence regarding the
veteran's back disability.

In August 1987, the RO issued a rating decision denying service
connection for lumbar spine disability, and denying service
connection for a nervous condition, on the ground that the veteran
had not submitted new and material evidence on either issue.

In a letter dated in August 1987, the RO informed the veteran that
he needed to submit new and material evidence in order to reopen
his claim for a nervous condition, which had been denied in August
1983.

In a letter dated in September 1987, the RO informed the veteran by
letter that he needed to submit new and material evidence to reopen
his claim for low back disability, which had been denied in
February 1987.

Later in September 1987, the RO received from the veteran a letter
identifying a private hospital as a source of "crucial" additional
evidence, but he did not state for which claim the evidence was
crucial. In October 1987, the RO requested evidence from the
hospital identified by the veteran.

- 5 -

In October 1987, the RO wrote a letter stating it had received the
veteran's application for benefits. It did not identify what
benefits the veteran sought. The letter was returned as
undeliverable.

In November 1987, the RO informed the veteran it had requested
treatment records from the private hospital he identified in
September 1987. The RO requested the veteran's help in getting the
records, and informed the veteran that if the evidence was not
received within 60 days, "[w]e will consider your claim withdrawn."
The RO did not identify which claim it would consider withdrawn.
The letter was returned as undeliverable.

According to the date stamp, in March 1988, the RO received the
private hospitalization records identified by the veteran as
"crucial" in September 1987. These records pertained to back
disability only.

Three days later in March 1988, the RO informed the veteran that it
had not received the private hospitalization records. (It now
appears that the RO had received the records according to the date
stamp, but that the records had not reached the adjudication
personnel who prepared the letter.) He was informed that he had one
year from November 3, 1987, the date of the RO's original request
for evidence, to submit the evidence in order to receive benefits
from the original date of claim. The RO did not specify which claim
or claims it was referring to.

In May 1988, the veteran was informed that "the evidence which you
sent us from is not material to the issue of service connection."
(Error in original.) The RO did not clarify which issue it was
adjudicating - service connection for a nervous condition, or for
low back disability, or both - or from where it had received the
evidence.

In June 1994, the veteran wrote to the RO, alleging that he had
never been advised as to the outcome of 1981 claims for service
connection for a nervous condition and residuals of a back injury.
In October 1994, the RO responded to the veteran's inquiry. The RO
wrote:

6 -

In our letter of February 20, 1987, you were notified that your
appeal regarding service connection for low back disability had
been denied. We again notified you about this on September 3, 1987.
This means that your claim may be reopened only if we receive new
and material evidence showing that this disability arose in or
became worse as a result of your military service.

In our letter of May 31, 1988 we notified you that the evidence
which you sent us was not material to the issue of service
connection.

If we do not receive [new and material evidence] within ONE YEAR
from the date of this letter, payment, if authorized, can be made
only from the date the evidence is received....

PLEASE SEND THE EVIDENCE AS QUICKLY AS POSSIBLE....

You have the right to appeal this decision. The enclosed VA Form
4107, Notice of Procedural and Appellate Rights, explains your
rights.

(Emphases in original.)

The RO next heard from the veteran in a November 1996 letter, in
which he responded to the RO's October 1994 letter. He attached
several pages of correspondence he had received from the RO, and
several pages of service-related documentation.

7 -

In December 1996, the RO issued a rating decision finding that new
and material evidence adequate to reopen the claim for service
connection for residuals of a back injury and chronic acquired
psychiatric condition had not been submitted. The RO first sent
this letter to an old address of the veteran's, and the letter was
returned as undeliverable.

In January 1997, the RO, replying to an inquiry of the veteran,
resent the letter to the veteran's proper address (as reflected at
the end of his November 1996 letter to the RO). The January 1997
letter included notice of the veteran's procedural and appellate
rights with respect to the RO decision not to reopen his claim for
service connection for low back disability.

The RO next heard from the veteran in September 1998 when he
submitted a written petition to reopen his previously denied claim.
The veteran indicated that he was submitting documents noting that
the bruises and contusions on his back area were not superficial
during his active service. However, the medical records continued
to note treatment for a back disability only following the post-
service injury.

Newly received since the December 1996 RO final denial of his claim
is a large quantity of evidence from the Social Security
Administration (SSA). This evidence includes a November 1994
disability report submitted by the veteran to the SSA. In this
report, the veteran indicates that his broken back first bothered
him in March 1983, which would be about two years after his
discharge from active service in March 1981, and just after his
claimed February 1983 beating. In his claim for SSA benefits, he
makes no reference to an inservice injury.

As with all prior physicians who have seen the veteran for
disability evaluation or treatment purposes, during his evaluation
by SSA, no reviewing physician associated the current back
disability with his active service from October 1979 to March 198
1. During a February 1995 SSA psychiatric examination, the veteran
gave a history of some type of inservice skirmish, and related this
to his current back problems by history, but there is no medical
opinion supporting the veteran's

8 -

theory of medical causation. None of the records, including the
newly obtained records from the SSA, contain a medical opinion
linking the back disability with his active service from October
1979 through March 1981.

As noted above, in March 2001, the General Counsel filed a motion
to vacate the Board's November 2000 decision in this case, and to
remand the matter for development and readjudication solely based
on the VCAA. No other reason was provided for this motion. In
addition, no explicit or implicit challenge to the Board's decision
was noted. The motion requested no other action.

In September 2001, the Board contacted the veteran's attorney and
informed him that he may submit additional argument and evidence in
support of the veteran's claim. The attorney was provided 90 days
to respond. The veteran's attorney has submitted no written
argument, and no additional evidence has been submitted by either
the attorney or the veteran. In September 2001, the veteran's
attorney stated that he had received the Board correspondence and
asked that the Board "proceed on this case immediately."

Analysis

The veteran seeks to reopen a claim for service connection for low
back disability. Service connection may be granted for a disability
resulting from disease or injury incurred in or aggravated by
active service. 38 U.S.C.A. 1131 (West 1991 & Supp. 2001). Service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001).

Following notification of an initial review and adverse
determination by the regional office (RO), a notice of disagreement
must be filed within one year from the date of notification
thereof; otherwise, the determination becomes final and is not
subject to revision except on the receipt of new and material
evidence. 38 U.S.C.A. 5108, 7105; 38 C.F.R. 3.104(a), 3.156.

- 9 -

In the case at hand, the veteran did not file a notice of
disagreement within one year of an unfavorable December 1996 RO
rating determination. Thus, the decision became final. This is the
last final denial for the claim of service connection for low back
disability.

The Board acknowledges that the procedural history between February
1987 and October 1994 may be problematic, especially as to whether
the veteran received proper notice of RO rating decisions made
during the years shortly after the February 1987 Board denial, or
pursued his claims sufficiently to maintain his appellate rights.
The procedural history is laid out in detail in the background
section of this opinion, so that the uncertainties may be viewed
plainly and in the context of the subsequent final denial in
December 1996. A more detailed analysis of the procedural history
between February 1987 and December 1996 would require
determinations in no way necessary to decide the matter on appeal.
At best such a discussion would be merely dicta for purposes of the
law of this case. December 1996 is the last final denial of the
claim for service connection for low back disability. No
communication that could be deemed an application to reopen after
the Board's February 1987 determination survives the December 1996
RO determination.

If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108. The Board must decide
if evidence received since December 1996, the date of the last
final denial of service connection for low back disability, is new
and material.

Pursuant to 38 U.S.C.A. 5108 (West 1991), the Board must reopen a
previously and finally disallowed claim when "new and material"
evidence is presented or secured with respect to that claim. See 38
U.S.C.A. 7105(c) (West 1991) and Hodge v. West, 155 F.3d 1356, 1363
(Fed. Cir. 1998). 38 C.F.R. 3.156(a) (2001) provides as follows:

- 10 -                                                            

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

New evidence means more than evidence which has not been previously
physically of record. To be "new" additional evidence must be more
than merely cumulative. Colvin v. Derwinski, 1 Vet. App. 171, 174
(1991). For the purposes of establishing whether new and material
evidence has been submitted, the credibility of the evidence,
although not its weight, is to be presumed. Justus v. Principi, 3
Vet. App. 510, 513 (1992).

Past case law on the issue of new and material evidence carries the
legacy of the recently eliminated well-groundedness doctrine,
statutorily excised form veterans law by the Veterans Claims
Assistance Act of 2000 (VCAA). The well groundedness doctrine was
part of a three part test announced by the Court of Appeals for
Veterans Claims (COVC) in Elkins v. West, 12 Vet. App. 209 (1999).
This post-Hodge three-step analysis was to apply in determining
whether to reopen previously and finally denied claims. Under the
Elkins test, the Board must first determine whether the appellant
has presented new and material evidence under 38 C.F.R. 3.156(a) in
order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented,
immediately upon reopening the claim, the Board must determine
whether, based upon all the evidence of record in support of the
claim, the claim as reopened (as distinguished from the original
claim) is well grounded pursuant to 38 U.S.C.A. 5107(a) (West
1991). Third, if the claim is well grounded, the Board may then
proceed to evaluate the merits of the claim but only after ensuring
the VA's duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled.

As noted by the General Counsel, in November 2000 the VCAA was
enacted. The new law revises the former 5107(a) of title 38 United
States Code to eliminate the

requirement that a claimant come forward first with evidence to
well ground a claim before the Secretary is obligated to assist the
claimant in the developing the facts pertinent to the claim. The
other salient features of the new statutory provisions impose the
following obligations on the Secretary (where they are codified in
title 38 United States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided, that is necessary to substantiate
the claim (38 U.S.C.A. 5103(a));

(3) The Secretary must indicate which part of the information and
evidence, if any, is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U.S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall:

(a) identify the records the VA is unable to obtain; (b) briefly
explain the efforts that the VA made to obtain those records; and
(c) describe any

- 12 -

further action to be taken by the Secretary with respect to the
claim (38 U.S.C.A. 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3));

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim:

(a) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to the claimant's active
military, naval, or air service that are held or maintained by a
governmental entity (38 U.S.C.A. 5103A(c)(1));

(b) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records (38 U.S.C.A. 5103A(c)(2));

(c) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim (38 U.S.C.A.
5103A(d)(1)):

- 13 -

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [38 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant):

(i) contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g));

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

VA issued regulations to implement the VCAA in August 2001. 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
(revising the definition of new and material evidence) that is
effective only for claims filed on or after August 29, 2001. Since
this claim was already pending on August 29, 2001, the revised
version of 38 C.F.R. 3.156(a) is not applicable to this matter.
Moreover, except for the amendment to 38 C.F.R. 3.156(a), the
second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in
general where the record

- 14 -

demonstrates that the statutory mandates have been satisfied, the
regulatory provisions likewise are satisfied.

Pertinent to this matter are the following provisions of 38 C.F.R.
3.159(c):

VA's duty to assist claimants in obtaining evidence. Upon receipt
of a substantially complete application for benefits, VA will make
reasonable efforts to help a claimant obtain evidence necessary to
substantiate the claim. In addition, VA will give the assistance
described in paragraphs (c)(1), (c)(2), and (c)(3) to an individual
attempting to reopen a finally decided claim. VA will not pay any
fees charged by a custodian to provide records requested.

(1) Obtaining records not in the custody of a Federal department or
agency. VA will make reasonable efforts to obtain relevant records
not in the custody of a Federal department or agency, to include
records from State or local governments, private medical care
providers, current or former employers, and other non-Federal
governmental sources. Such reasonable efforts will generally
consist of an initial request for the records and, if the records
are not received, at least one follow- up request. A follow-up
request is not required if a response to the initial request
indicates that the records sought do not exist or that a follow-up
request for the records would be futile. If VA receives information
showing that subsequent requests to this or another custodian could
result in obtaining the records sought, then reasonable efforts
will include an initial request and, if the records are not
received, at least one follow-

- 15 -

up request to the new source or additional request to the original
source.

(i) The claimant must cooperate fully with VA's reasonable efforts
to obtain relevant records from non- Federal agency or department
custodians. The claimant must provide enough information to
identify and locate the existing records, including the person,
company, agency, or other custodian holding the records; the
approximate time frame covered by the records; and, in the case of
medical treatment records, the condition for which treatment was
provided.

(ii) If necessary, the claimant must authorize the release of
existing records in a form acceptable to the person, company,
agency, or other custodian holding the records.

(2) Obtaining records in the custody of a Federal department or
agency. VA will make as many requests as are necessary to obtain
relevant records from a Federal department or agency. These records
include but are not limited to military records, including service
medical records; medical and other records from VA medical
facilities; records from non-VA facilities providing examination or
treatment at VA expense; and records from other Federal agencies,
such as the Social Security Administration. VA will end its efforts
to obtain records from a Federal department or agency only if VA
concludes that the records sought do not exist or that further
efforts to obtain those records would be futile. Cases in which VA
may conclude that no further efforts are required include those in
which the

- 16 -

Federal department or agency advises VA that the requested records
do not exist or the custodian does not have them.

(i) The claimant must cooperate fully with VA's reasonable efforts
to obtain relevant records from Federal agency or department
custodians. If requested by VA, the claimant must provide enough
information to identify and locate the existing records, including
the custodian or agency holding the records; the approximate time
frame covered by the records; and, in the case of medical treatment
records, the condition for which treatment was provided. In the
case of records requested to corroborate a claimed stressful event
in service, the claimant must provide information sufficient for
the records custodian to conduct a search of the corroborative
records.

(ii) If necessary, the claimant must authorize the release of
existing records in a form acceptable to the custodian or agency
holding the records.

(3) Obtaining records in compensation claims. In a claim for
disability compensation, VA will make efforts to obtain the
claimant's service medical records, if relevant to the claim; other
relevant records pertaining to the claimant's active military,
naval or air service that are held or maintained by a governmental
entity; VA medical records or records of examination or treatment
at non-VA facilities authorized by VA; and any other relevant
records held by any Federal department or agency. The claimant must
provide enough information to identify and locate the existing
records including the

- 17 -

custodian or agency holding the records; the approximate time frame
covered by the records; and, in the case of medical treatment
records, the condition for which treatment was provided.

66 Fed. Reg. 45,630-31.

VA also determined that under the discretionary and explicit
authority granted by the VCAA, VA would not provide an examination
or obtain a medical opinion to create new and material evidence to
reopen a claim. 66 Fed. Reg. 45,628.

As noted above, the new law revises the former 5107(a) of title 38
United States Code to eliminate the requirement that a claimant
come forward first with evidence to well ground a claim before the
Secretary is obligated to assist the claimant in the developing the
facts pertinent to the claim. However, as noted by the General
Counsel motion itself, in this case the question is not whether the
claim is well grounded but whether new and material evidence has
been submitted to reopen this claim. The case of Holliday v.
Principi, 14 Vet. App. 280, 281 (2001) (the primary basis for the
VA General Counsel's motion to vacate and remand the Board's
decision) specifically addressed the issue of increased ratings for
the appellant's service connected disabilities and the
applicability of the VCAA to such issues. However, the issue of
increased ratings of the veteran's service connected disabilities
is not before the VA in this matter. The new VCAA provides
expressly that:

Nothing in [new section 5103A. Duty to Assist Claimants] shall be
construed to require the Secretary to reopen a claim that has been
disallowed except when new and material evidence has been presented
or secured, as described in section 5108 [of title 38 United States
Code].

38 U.S.C.A. 5103A(f) (West Supp. 2001).

- 18 -

The Board finds that the language of this section indicates that
the new law continues to place on the claimant the burden of coming
forth with new and material evidence to reopen a previously denied
claim. To read this language to impose an obligation on the
Secretary to conduct the duty to assist as enhanced by the VCAA
prior to determining whether the claim should be reopened would
effectively reverse the statutory assignment of the burden.

Even if the Board believed that the language of this section could
be construed to authorize that the duty to assist would be
performed before a determination is made as to whether new and
material evidence has been submitted, the Board believes that
construction would violate the mandate of Barnett v. Brown, 83rd
F.3d 1380, 1384 (Fed. Cir. 1996). In Barnett, the United States
Court of Appeals for the Federal Circuit concluded that 38 U.S.C.A.
7104 does not merely "empower" but "requires" the Board to first
determine whether new and material evidence has been presented
prior to an adjudication of the merits of the claim. In other
words, a finding of new and material evidence is a basic
jurisdictional test for the Board. It would follow that if the
Board has no jurisdiction over the merits of the matter, it is
prohibited from directing development of the claim. The new law
lamentably did not address the holding in Barnett as it relates to
the VCAA.

There is no dicta in Holliday which would support the conclusion
that the duty to assist provisions of the VCAA are applicable in
cases where the veteran has not submitted new or material evidence
in the support of a previously denied claim. The effect of prior
judicial precedents is unclear, since both the Hodge decision and
the VCAA overruled previous decisions of the Court.

Notwithstanding the above discussion of the significance of 38
U.S.C.A. 5103A(f) and Barnett, supra, the Board further notes that
the VCAA also contains a provision indicating that nothing in
section 5103A precludes the VA from providing a claimant such
assistance in substantiating a claim as VA considers appropriate.
38 U.S.C.A. 5103A(g) (West Supp. 2001). This language appears to
indicate that VA may choose to provide some assistance in claims to
reopen based upon new and material evidence, but VA is not
obligated provide the full scope of

- 19 -

assistance provided elsewhere in the VCAA. Indeed, under this law
VA is not obligated to provide any assistance at all in such
claims. In light of this discretionary provision, VA chose by rule
making to permit assistance to claimants by obtaining:

(1) Relevant records not in the custody of a Federal department or
agency, to include records from State or local governments, private
medical care providers, current or former employers, and other non-
Federal governmental sources.

(2) Records in the custody of a Federal department or agency. VA
will make as many requests as are necessary to obtain relevant
records from a Federal department or agency.

(3) In compensation claims, the claimant's service medical records,
if relevant to the claim, other relevant records pertaining to the
claimant's active military, naval or air service that are held or
maintained by a governmental entity, VA medical records or records
of examination or treatment at non-VA facilities authorized by VA,
and any other relevant records held by any Federal department or
agency.

The record does not show that the veteran has identified with
specificity any existing Federal or non-Federal records that could
substantiate the claim now before the Board that have not already
been obtained. In this case, the Board finds no indications of
additional pertinent records not in the possession of the VA.

In any event, the Board specifically finds that the VA has met or
exceeded the obligations of both the new and old criteria regarding
the duty to assist in this case. The RO has obtained all pertinent
records regarding this claim and the veteran has been effectively
notified of the evidence required to substantiate his case before
the VA. That notice has been provided in a series of statements of
the case and the

- 20 -

November 2000 decision of the Board. Further, there is no
indication of existing evidence that could substantiate the claim
that the RO has not obtained. The veteran has been fully advised of
the status of the efforts to develop the record as well as the
nature of the evidence needed to substantiate this claim in
multiple communications from the RO and the Board over the extended
life of this case that has been denied by the a Board and RO on
multiple occasions.

The General Counsel motion made no reference to any additional
existing evidence that could be obtained by the VA, it did not
require or imply that an additional medical opinion was required,
and it made no implicit or explicit challenge to the decision
itself. In September 200 1, the veteran's attorney asked that the
Board "proceed with this case immediately," and did not request any
additional action or note any additional evidence in support of the
veteran's claim. It would appear to the undersigned a futile waste
of judicial resources to conduct any further development in the
absence of new and material evidence, particularly when no
development has been requested, or even suggested, by either the
General Counsel or the veteran's attorney.

The veteran and his representative plainly show through their
statements and submissions of evidence that they understand the
nature of the evidence needed to substantiate this case. As the RO
has completely developed the record, the requirement that the RO
explain the respective responsibility of VA and the veteran to
provide evidence is moot. Accordingly, the Board finds that a
remand would serve no useful purpose. See Soyini v. Derwinski, 1
Vet. App. 540, 546 (1991) (strict adherence to requirements in the
law does not dictate an unquestioning, blind adherence in the face
of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burden on VA with
no benefit flowing to the veteran are to be avoided.)

In Hodge, the United States Court of Appeals for the Federal
Circuit entered a decision concerning the definition of the term
"new and material evidence" found in

- 21 -

38 U.S.C.A. 5108 (West 1991). In that determination, the Court of
Appeals for the Federal Circuit held that the COVC's decision in
Colvin v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its
judicial authority" by adopting a social security case law
definition of "new and material evidence," rather than deferring to
the "reasonable interpretation of an ambiguous statutory term
established by [VA] regulation." Hodge, 155 F.3d at 1364. The Court
of Appeals for the Federal Circuit further held that the Court's
"legal analysis may impose a higher burden on the veteran before a
disallowed claim is reopened" as to what constitutes "material
evidence" Id. at 1363, and remanded the case for review under the
Secretary's regulatory definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that the
definition of "new and material evidence" applied by the Court
under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not of record at the
time of the last final disallowance of the claim and is not merely
cumulative of evidence of record; (ii) it is probative of the issue
at hand; and if it is 'new' and 'probative' (iii) it is reasonably
likely to change the outcome when viewed in light of all the
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).

The Court of Appeals for the Federal Circuit found that part (iii)
imposed a higher burden on claimants than the VA regulatory
definition because it:

... specifically focuses on the likely impact the new evidence
submitted will have on the outcome of the veteran's claim; it
requires that 'there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both old
and new, would change the outcome.' (citations omitted).

Id. at 1361.

- 22 -

Citing the regulatory history, the Court of Appeals of the Federal
Circuit held that:

... the purpose behind the [VA] definition was not to require the
veteran to demonstrate that the new evidence would probably change
the outcome of the claim; rather it emphasizes the importance of a
complete record for evaluation of the veteran's claim.

Id. at 1363.

As noted above, pursuant to 38 U.S.C.A. 5108 (West 1991), the Board
must reopen a previously and finally disallowed claim when "new and
material" evidence is presented or secured with respect to that
claim. New evidence means more than evidence which has not been
previously physically of record. However, for the purposes of
establishing whether new and material evidence has been submitted,
the credibility of the evidence, although not its weight, is to
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the statement of the case issued by the RO in May 1999, the RO
determined that new and material evidence adequate to reopen the
claim of service connection for a back injury had not been
submitted. In a September 1999 supplemental statement of the case,
the RO made a specific finding that records obtained from the SSA
were new and material. However, the RO determined under the second
step of Elkins that the claim was not well grounded since there was
no plausible evidence of a back disability during service.

Under the controlling case law, the Board must review the claim on
a de novo basis to determine if new and material evidence has been
submitted to reopen the claim. If the Board does not find that new
and material evidence has been submitted, it lacks jurisdiction to
address the claim and its analysis must end. Butler v. Brown, 9
Vet. App. 171 (1996); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.
1996). Moreover, the United States Court of Appeals for the Federal
Circuit explicitly has rejected an argument that a favorable
determination by an RO that new and material evidence

- 23 -

had been submitted is binding on the Board, or precluded the
Board's de novo review of that question. Jackson v. Principi, 265
F.3d 1366 (Fed. Cir. 2001).

In light of the evidence cited above, the Board cannot agree with
the RO's determination that new and material evidence has been
submitted to reopen this previously denied claim. The Board
specifically finds that the new evidence is cumulative and
redundant and is not so significant that it must be considered in
order to fairly decide the merits of his claim. The Board finds
that the evidence from SSA merely shows what was known when the
Board previously denied this claim in both October 1984 and
February 1987, and known by the RO at the time of the last final
denial of record in December 1996 - the veteran severely injured
his back after discharge from service, resulting in permanent low
back disability.

In this regard, the Board must note that its handling of this case
in this manner in its now-vacated November 2000 decision was
neither disputed nor even noted within the General Counsel's motion
to vacate the decision. If either the General Counsel or the
veteran's attorney disputed the Board's decision on this issue, the
undersigned respectfully suggests that it would have been prudent
for either to request that this case be returned to the RO prior to
this time. Neither have suggested or implied that this case must be
returned to the RO and the Board finds no basis to do so.

The medical evidence obtained by the SSA indicates that the veteran
severely injured his back following his discharge from active
service. Consequently, the veteran has provided the Board with new
evidence strongly bolstering the rationale for all prior denials of
his claim, and nothing more. The veteran's contention that he
suffered a chronic back disability due to a beating in service is
an almost verbatim reiteration of his previous contentions. The
Board and RO have considered and rejected this history in their
prior determinations, finding that the injuries in service were
acute with no chronic residuals and that no vertebral fracture was
linked to these injuries. Therefore, to the extent any new medical
opinion is based upon this same history, it does not constitute new
and material evidence. Blackburn v. Brown, 8 Vet.. App. 97 (1995).
In other words, there is no

- 24 -

new factual basis for reopening the claim - all the new evidence
points toward a post-service low back injury with resultant
permanent disability.

While it is clear that the veteran currently has a back disability,
such a disability must be shown as associated with his active
service. A medical opinion associating current low back disability
with an inservice injury would constitute new and material
evidence. In this case, however, the RO has received no new
competent medical evidence to support the theory that his current
back disability is related to service or to any injury in service.
Further, no evaluator has associated the back disability with his
active service. The treatment records obtained by the RO and the
veteran fail to show that any physician has linked the current back
disability with his period of active service many years ago.

There is, on the other hand, new medical opinion evidence that the
back disability is due to a post-service event. Such evidence is
not so significant as to warrant reopening of the claim to fairly
decide its merits, since it merely affirms the correctness of prior
decisions. If the Board found otherwise, a claimant could reopen
his case ad infinitum, and thereby avail himself of VA's statutory
duty to assist him in development of his reopened claim, merely by
repeatedly obtaining fresh medical opinions directly adverse to the
merits of his case -- an obviously absurd result.

Under Justus, the veteran's contentions are presumed to be true for
the purposes of determining whether new and material evidence has
been submitted. The Court has made clear, however, that a lay party
is not competent to provide probative evidence as to matters
requiring expertise derived by specialized medical knowledge,
skill, expertise, training or education. See Cromle v. Brown, 7
Vet. y App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v.
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App.
211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and
Clarkson v. Brown, 4 Vet. App. 565, 657 (1993). The Board does not
question that the veteran believes his chronic back disability
began with an inservice beating. However, the Board finds that the
veteran's bare assertion on this

- 25 -

point is cumulative and redundant of contentions made prior to the
RO's last final denial in December 1996, and that the veteran's
lack of medical expertise renders his lay opinion that the
inservice beating caused his low back disability without
evidentiary weight.

The Board finds no prejudice to the veteran in proceeding with the
adjudication of this claim at this time. See Bernard v. Brown, 4
Vet. App. 384 (1993); Barnett, supra. The RO has provided the
veteran and his representative with the pertinent laws and
regulations regarding new and material evidence. The fact that the
Board does not agree with the RO's determination regarding whether
new and material evidence has been received does not provide a
rational basis to remand this case to the RO in order to review its
previous determination. Indeed, if the Board concludes that new and
material evidence has not been submitted, it has no jurisdiction to
take further action concerning the claim. Barnett, supra. To the
extent the RO ruled favorably on the question of new and material
evidence, it provided the veteran more consideration than he was
due.

In sum, the records obtained from SSA only provide further evidence
supporting the denial of the veteran's claim, and the simple
reiteration of substantively the same evidentiary assertions in
support of the current application to reopen warrant no additional
special consideration. The Board finds that the veteran's attempt
to reopen his claim of entitlement to service connection for a back
disability is unsuccessful because the evidence he has submitted
does not meet the regulatory requirements found in 38 C.F.R.
3.156(a) (as in effect for claims filed before August 29, 2001).
Accordingly, the claim is not reopened.

Unless the veteran provides new and material evidence to reopen the
claim, the Board is bound by statutory mandate not to consider the
merits of the case. Barnett, supra. Unless VA receives new and
material evidence to provide a basis to reopen his claim, the Board
may not unilaterally adjudicate the merits of claims previously
denied. As new and material evidence has not been submitted to
reopen the veteran's claim, the Board's analysis must end here.
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

26 -


ORDER

The claim for service connection for residuals of low back
disability is not reopened; the claim remains denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

27 -



